Filed 8/26/14 In re Faith R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




In re FAITH R., a Person Coming Under the                                                 C075638
Juvenile Court Law.

SHASTA COUNTY HEALTH AND HUMAN                                          (Super. Ct. No. 11JVSQ2896501)
SERVICES AGENCY,

                   Plaintiff and Respondent,

         v.

J. R.,

                   Defendant and Appellant.




         Father appeals the juvenile court’s order terminating his parental rights to his
daughter, the minor Faith R. He contends there is not substantial evidence to support the
finding that she was likely to be adopted. We affirm.




                                                             1
                                     BACKGROUND
       In July 2011, the Shasta County Health and Human Services Agency (the Agency)
placed the then two-year-old minor and her then five-year-old half brother into protective
custody after their parents got into a fight and were arrested for public intoxication. The
children had been left at home alone, and when they were placed into custody, 16
marijuana plants were observed in the home within their reach. Both parents tested
positive for THC and cocaine the next day. Mother also admitted to past and current
mutual domestic violence between herself and father. The Agency filed a petition under
Welfare and Institutions Code1 section 300. The juvenile court found the allegations of
the petition true and declared the children dependents.
       The children remained in a foster home from July 26, 2011, to July 3, 2012, when
a trial home visit began with mother. Initially, the children needed constant supervision
in the foster home, but by April 2012, they had adjusted well, and had “come a long way
in regards to their behavior. At the beginning of their placement the children ran around
out of control and would not listen. [Brother] would scavenge for food throughout the
house and needed fulltime supervision. The children have calmed down.” The social
worker and the foster mother believed the minor was trying to mimic brother’s behavior.
The children had no significant health problems or diagnosed mental health needs.
       In July 2012, the children were placed with mother in a trial home visit. The
September 2012 status report noted the minor was a happy little girl who was a pleasure
to be around. She had no diagnosed mental health needs and her behavior did not present
significant problems at school or in the home. Shortly after that report, the Agency ended
the trial home visit because mother relapsed by using methamphetamine and allowing
father to live in the home without the social worker’s knowledge or permission. Mother




1      Undesignated statutory references are to the Welfare and Institutions Code.

                                             2
reported father was “acting abusive” and she suspected he was using methamphetamine
again. The minor and her brother returned to their initial foster home. However, because
father was making threats toward the foster parents, and the social worker was concerned
for the safety of the children and the foster parents, the minor had to move in December
2012. The children were doing well in their new placement and had made a smooth
transition.
       In October 2012, the minor disclosed that while back in her mother’s home, her
brother had “touched her down there” and put his toe in her genitals. Father visited with
the children on February 11, 2013. During this visit, father gave the children each a
vibrating Hexbug toy. They both placed the toy on their groins, but immediately
removed them. After the visit, the children began acting out sexually. Because of these
behaviors, the Agency had to move the children again.
       By September 2013, the Agency reported both children were doing well in their
placement. They were both working with therapists to address challenging behavioral
issues. Both children were exhibiting sexualized behaviors with each other and other
children. As a safety measure, the children slept separately and did not change in the
same room. The children continued to have no significant health problems.
       A couple of days later, the Agency filed an addendum report. This report noted
brother engaged in sexualized and violent conduct with the minor and exhibited other
challenging behaviors at home and in school. The minor was doing well in her placement
and was enjoying preschool. She was very social and enjoyed playing with other
children. She did exhibit some sexualized behaviors, such as wanting to draw genitals on
pictures, observing herself nude in the mirror, and open-mouth kissing her dolls. She was
seeing a counselor to address these issues and she was also working on personal space
and boundaries, and regulation and direction compliance. The placement was a




                                            3
concurrent placement and the foster parents were utilizing Triple P2 skills to work with
both children. Father moved to Nebraska in March 2013 and did not request further visits
with the minor.
       The children were placed in separate foster homes in December 2013. The prior
foster home had given a seven-day notice on the children. The seven-day notice
coincided with two community care licensing complaints on their home, one for possibly
spanking the minor and other foster children in the home, and the other for failing to
provide appropriate supervision of the minor and brother. The foster parents also reduced
the minor’s therapy sessions without the approval of the social worker or the therapist.
Despite all of these challenges, the minor had done well in the placement.
       Because of the sexualized behavior between the children and the high level of
supervision they required as a result of that behavior, the Agency was not able to locate a
home for them together. The minor continued to do well in her new foster home. She
was diagnosed with adjustment disorder with mixed disturbance of emotion. When she
did not receive one-on-one attention, she engaged in negative attention seeking
behaviors, including climbing onto the caregiver, asking for snacks, fighting over toys
and space, acting like an animal, and licking people and things. The social worker
described these as “mild behavioral issues.” Overall, the minor’s health was excellent,
with no significant health problems. She was developmentally on target. She had
excellent fine and gross motor skills and speech and language skills. She knew several
colors and could count. She liked Hello Kitty, dolls, and loved animals. She was
described as energetic and her behavior could be challenging, with daily tantrums and
nightmares about once a week. She had difficulty understanding the nightmares were not



2      Triple P is a positive parenting program that gives parents simple and practical
strategies to help them confidently manage their children’s behavior, prevent problems
developing, and build strong, healthy relationships.

                                             4
real. She was afraid of the dark and required a night-light and her special blanket to
sleep. She did well on a consistent daily routine.
          The Agency indicated there were many possible available adoptive homes for the
minor and her behavioral challenges would not be a barrier to adoption as there were
families with the necessary skills and desire to parent her. The Agency had identified 18
available families with approved home studies who wanted to adopt a child with
characteristics similar to the minor’s. Accordingly, the Agency concluded it was highly
likely the minor would be adopted.
          The juvenile court found the minor likely to be adopted and terminated parental
rights.
                                        DISCUSSION
          Father contends there was not substantial evidence to support the finding the
minor was likely to be adopted.
          We review a finding of adoptability only to determine whether there is evidence,
contested or uncontested, from which a reasonable court could reach the conclusion the
child is likely to be adopted within a reasonable time. It is irrelevant that there may be
evidence which would support a contrary conclusion. (In re K.B. (2009) 173 Cal.App.4th
1275, 1292.) We review the record in the light most favorable to the juvenile court’s
findings, and draw all inferences from the evidence that support the court’s
determination. (In re Nada R. (2001) 89 Cal.App.4th 1166, 1177.)
          “The adoptability issue at a section 366.26 hearing focuses on the dependent child,
e.g., whether his or her age, physical condition, and emotional state make it difficult to
find a person willing to adopt. [Citation.] It is not necessary that the child already be in a
potential adoptive home or that there be a proposed adoptive parent ‘waiting in the
wings.’ [Citation.] [¶] Conversely, the existence of a prospective adoptive parent, who
has expressed interest in adopting a dependent child, constitutes evidence that the child’s
age, physical condition, mental state, and other relevant factors are not likely to dissuade

                                               5
individuals from adopting the child. In other words, a prospective adoptive parent’s
willingness to adopt generally indicates the child is likely to be adopted within a
reasonable time either by the prospective adoptive parent or by some other family.”
(In re A.A. (2008) 167 Cal.App.4th 1292, 1311.)
       Father relies on In re Amelia S. (1991) 229 Cal.App.3d 1060, 1065-1066, which he
represents as holding: “That a few foster parents were considering adopting is a far cry
from the clear and convincing evidence required to establish the likelihood of adoption.”
Amelia S. is distinguishable. In Amelia S., the minor was one of 10 children, ranging in
age from a newborn to nine, who were all taken into protective custody. (Amelia S., at p.
1062.) Each permanency hearing dealt with five of the children. (Ibid.) The
permanency reports indicated that the sibling set to which the minor belonged would all
be placed together. (Id. at p. 1063.) The report stated that “[r]ecruitment for prospective
adoptive families ha[d] been initiated and several possible families ha[d] already been
identified,” but did not state that any had expressed willingness to adopt. (Ibid.) A
petition for modification filed by the adoption assessment agency asserted: “ ‘The minor
is a special needs child in that the minor is part of a sibling set of ten. The minor suffers
from social delays as well. Due to the above circumstances, [the Agency] considers the
minor a hard to place child.’ ” (Ibid.) The reviewing court found, under the
circumstances, that the fact “a few foster parents were considering adoption” was “a far
cry . . . from the clear and convincing evidence required to establish the likelihood of
adoption.” (Id. at p. 1065.) In the present case, unlike Amelia S., there is no evidence
that anyone has ever identified the minor as a “ ‘special needs child’ ” or a “ ‘hard to
place child,’ ” nor is she part of a large sibling group. To the contrary, here the social
worker characterized the minor’s behavioral problems as “mild” and concluded she was
highly likely to be adopted.
       Having reviewed the record, we conclude there was substantial evidence to
support the juvenile court’s adoptability finding. The minor is only four years old. She is

                                              6
physically healthy and developmentally on track. Her motor and language skills are
excellent. Although she has been in multiple placements, the record reflects that changes
in placement were not due to her behavior. She is a happy little girl, who is a pleasure to
be around. She has exhibited some sexualized behavior. The record indicates this
behavior began after, and was exacerbated by, visits with her father and time with her
brother. There have been indications she mimics her brother’s behavior. Since being
placed separately from her brother, the reports do not indicate any further sexualized
behavior. She has a diagnosed adjustment disorder, engages in negative attention seeking
behavior, has tantrums and nightmares, is afraid of the dark, and needs a night-light and
special blanket. So do many four-year-old children. There are 18 homes with completed
home studies interested in adopting children with the minor’s characteristics. This is
sufficient evidence that minor is adoptable. (In re I.W. (2009) 180 Cal.App.4th 1517,
1525-1527; In re Jeremy S. (2001) 89 Cal.App.4th 514, 523-525, disapproved on other
grounds in In re Zeth S. (2003) 31 Cal.4th 396, 413-414.)
                                      DISPOSITION
       The orders of the juvenile court terminating father’s parental rights are affirmed.



                                                        ROBIE                 , Acting P. J.



We concur:



      BUTZ                  , J.



      MURRAY                , J.



                                             7